DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it appears that the air resistor is being defined as an open-cell foam structure. However, claim 2, upon which claim 6 partially depends, states that the air resistor is a filter B. Therefore, it is unclear what the air resistor is. Furthermore, the language “when the filter B is provided” is indefinite since it appears to make the filter B optional, but claims 2 and 3, upon which claim 6 partially depends, require a filter B to be present. 
Regarding claim 7, the language “when the filter B is not provided” and “when the filter B is provided” is indefinite since the claim partially depends on claims 2 and 3, which require a filter B. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaura JPH0557121 [translation provided by Applicant].
Regarding claim 1, Yamaura discloses an air cleaner (Abstract) comprising: a disc (6); means for rotating the disc (3); a filter A which is cylindrical as a whole (either 24 or 25), which is provided on the disc (see figure 2), and which surrounds an inner-side region including a rotational center of the disc (see figure 2), the filter A being bent into wave-shape such that irregularities of the wave are formed in radial direction of the disc (see figure 3); and at least one type of an resistor (the other of either 24 or 25, or blade 29) which is provided on the disc and provided on either an inner side or an outer side, or both inner and outer sides of the filter A (figure 2). 
Regarding claim 2, Yamaura discloses that the air resistor is a filter B which is cylindrical as a whole (25), and which is bent into wave-shape such that irregularities of the wave are formed in radial direction of the disc (figure 3 shows 2 layers, which implies both 23 and 24 are wave-shaped), the filter B surrounding an inner-side region including the rotational center of the disc, and being provided in an inside of the filter A (figure 3: 25 is on the inside of filter 24). 
Regarding claims 4 and 5, Yamaura discloses that the air resistor, or an additional air resistor, is one or a plurality of vanes provided on the disc (29). 
Regarding claim 8, Yamaura discloses one opening are provided near the rotational center of the disc and inside the filter A and the filter B (figure 4: opening in center of plate 6 that drive shaft passes through. 
Regarding claim 10, one skilled in the art would understand that at least some moisture is capable of being retained in either the filter 24 or 25 or Yamaura.  The apparatus of Yamaura is structurally capable of acting as a humidifier. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Regarding claim 11, Yamaura discloses a deodorizing component is retained in at least the filter A in the air cleaner (odor removal filter 25). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura JPH0557121 [translation provided by Applicant] in view of Baba JPH0226605 [translation provided by Applicant].
Yamaura is relied upon as above. 
Regarding claims 3 and 5, Yamaura does not explicitly disclose that the air resistance of the filter B is equal to or lower than the air resistance of the filter A. Baba discloses the use of two filters in succession form less dense to more dense in order to filter from large material to small material to provide a more efficient filter combination (see Baba Abstract). It would have been obvious to one . 

Claims 6 and 7 and rejected under 35 U.S.C. 103 as being unpatentable over Yamaura JPH0557121 [translation provided by Applicant], in further view of Hencke USPN 4,193,779, or as being unpatentable over Yamaura JPH0557121 [translation provided by Applicant], in view of Baba JPH0226605 [translation provided by Applicant], in further view of Hencke USPN 4,193,779.
Yamaura and Yamaura in view of Baba is relied upon as above. 
Regarding claims 6 and 7, Yamaura does not explicitly disclose that the air resistor is an open-cell foam structure which is provided in an inside of the filter A, or which is provided in an inside of the filter B when the filter B is provided. Yamaura does disclose a dust collecting filter as an air resistor (25) on the inside of the filter A (24). Hencke discloses an open-cell form as a suitable inner dust collecting filter (see Hencke column 6, lines 3-8). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the open-cell foam of Hencke, as the inner dust collecting filter of Yamaura, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura JPH0557121 [translation provided by Applicant] in view of Ike JP2002166193 [translation provided by Applicant].
Yamaura is relied upon as above. 
Regarding claim 9, Yamaura does not explicitly disclose an electrode; and means for applying a voltage between the electrode and at least one of the disc, the filter A and the at least one type of air 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776